DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 41-60 are currently pending.

Claim Objections
Claims 41 and 55 are objected to because of the following informalities:  
In claim 41, line 5, please amend “wherein the fraud prevention inserted is situated” to recite “wherein the fraud prevention insert is situated”;
In claim 55, line 5, please amend “wherein the fraud prevention inserted is situated” to recite “wherein the fraud prevention insert is situated”;
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,361,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the instant application are fully recited in the patent.
	Claims 41-54 recite limitations included in claims 1-20 of the patent with a few minor wording or phrasing changes.
	Independent claim 55 recites each of the limitations recited in claim 1 of the patent with the exception of the following: instant application recites “a device” while claim 1 of the patent recites “a card”.  Dependent claims 56-60 of the instant application further include limitations specifying what the “device” may be.  One of ordinary skill in the art would have found it obvious to implement the same invention across any number of devices that include chips to provide the same fraud protection afforded the card.
The following chart illustrates claim limitation correspondence between claim sets.
Instant Application
Claim 41:
A card, comprising:
A substrate including a chip pocket;


A chip at least partially encompassed in the chip pocket; and
A fraud prevention insert including a plurality of metal contact plates,
Wherein the fraud prevention insert is situated between the chip and the chip pocket.

Claim 48:
A method of making a card, the method comprising:
Forming a chip pocket using a substrate;


Positioning a chip of a device at least partially within the chip pocket; and


Forming a fraud prevention insert by stacking a plurality of metal contact plates, wherein the fraud prevention insert is at least partially encompassed in the chip pocket.

Claim 55:
A device, comprising:
A substrate including a chip pocket;


A chip at least partially encompassed in the chip pocket; and
A fraud prevention insert including a plurality of contact plates,
Wherein the fraud prevention insert is situated at least partially between the chip and the chip pocket.
Patent No.  11,361,208
Claim 1:
A card, comprising: 
a substrate including a chip pocket, wherein the chip pocket includes a peak and a valley; 
a chip at least partially encompassed in the chip pocket; and 
a fraud prevention insert including a plurality of metal contact plates, 
wherein the fraud prevention inserted is situated between the chip and the chip pocket.

Claim 9:
A method of making a card, the method comprising the steps of: 
forming a chip pocket using a substrate; 
forming a peak and a valley within the chip pocket; 
positioning a chip of a device at least partially within the chip pocket; forming an insert pocket, wherein the insert pocket is configured to receive a fraud prevention insert, and 
forming a fraud prevention insert by stacking a plurality of metal contact plates in the insert pocket.


Claim 1:
A card, comprising: 
a substrate including a chip pocket, wherein the chip pocket includes a peak and a valley; 
a chip at least partially encompassed in the chip pocket; and 
a fraud prevention insert including a plurality of metal contact plates, 
wherein the fraud prevention inserted is situated between the chip and the chip pocket.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: HARA, US 4,714,980, teaches a memory card comprising substrate (42) a chip pocket (40), a chip (16/18) at least partially encompassed in the chip pocket, and metal inserts (62/64) provided in apertures (58/60) of a second substrate (54/56) adjacent the substrate with the chip pocket (column 3, lines 5-46; column 4, lines 57-60; Figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876